DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This office action is in response to claims filed on 2/4/2020 in relation to application 16/781,329.
The instant application claims benefit to # EP 19157291.6 with a priority date of 2/14/2019.
The Pre-Grant publication # US 20200265743 is published on 8/20/2020.
Claims 1-11 are pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3,6,7,9,11 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication Number US 20090239399 A1 to Azzola et al. (Azzola) in view of US Patent Application Publication Number  US 20170213390 A1  to Ramachandran et al. (Ramachandran)
Claim 1 . Azzola teaches a method for guiding installation of an accessory device in a low voltage switching device having one or more mounting locations  for one or more accessory devices using guided mounting means (Fig.1, Fig.2 low voltage switching device that)  comprising an image acquisition device, executing a guided mounting program for guiding installation of said accessory device  in said low voltage switching device (col.1 lines 66 mounting plate, switching unit formed by an adapter device and by a switching device according to one or more mounting locations, accessory devices again by using guided mounting system), said method being characterized in that it comprises the steps of:
- identifying said low voltage switching device (Fig.1,2) 
- selecting one of said possible accessory devices mounting locations (Fig. 3 mounting locations needing installation steps with mounting locations for the low voltage switching device as outlined in Fig.1,2)
 and identifying in an augmented reality view one or more possible mounting  displaying information concerning a mounting procedure of a selected accessory device in a selected mounting location of said low voltage switching device.
Azzola does not identify a processing means displaying on a said display for an augmented reality view nor identify a processing means displaying on a said display for an augmented reality view. Ramachandran, however, teaches the displaying on a said display for an augmented reality view for switch installation processing means  (¶0009, 0093 field of view includes a visible portion of a site-specific activity environment though for a PV solar site but display information could relates to the site-specific activity environment of any circuit switches on a display screen of the Augmented Reality Device). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to incorporate displaying of switches on a display of an augmented reality view acquiring an image of said low voltage switch device  and displaying it on a said display, displaying in an augmented reality view one or more points of interest of said low voltage switching device  by superimposing possible accessory device mounting locations to the image of  said low voltage switching device displaying information concerning possible accessory devices installable as taught by Ramachandran, for guiding installation of low voltage switching of an accessory device in said low voltage switching device system of Azzola, in order to provide a real world imaging order so to guide an installation scenario to a user. 
Claim 2. Azzola teaches a method for guiding installation of an accessory device (1) in a low voltage switching device (2) according to claim 1, concerning said low voltage switching device (1) and said one or more accessory devices (1) usable by said guided mounting program but not characterized in that a processing means comprises a processor and a memory device storing said guided mounting program for execution by said processor and data. Ramachandran, however, teaches the characterization of a processing means comprises a processor and a memory device storing said guided mounting program for execution by said processor and data. (Fig.8 elements 104 visual content; ¶0091 implemented through suitable programming of one or more processors in the AR device). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to incorporate characterization of a processing means comprises a processor and a memory device storing said guided mounting program for execution by said processor and data., as taught by Ramachandran, into guiding installation of an accessory device system of Azzola, so machine computational activities could be enabled.  
Claims 3 and 12 . Azzola fails to teach a method for guiding installation of an accessory device  in a low voltage switching device according to claim 1 or 2, characterized in that said step of identifying said low voltage switching device (2) comprises identifying and tracking said low voltage switching device (2) in case of relative movement between said low voltage switching device (2) (Para 0019) without said image acquisition device.
Ramachandran, however, teaches the image acquisition device (Fig.8 elements 104 visual content acquisition). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to incorporate image acquisition device, as taught by Ramachandran, into guiding installation of an accessory device system of Azzola, so imaging information could be made beneficial before actual switching activities could commence.  
Claim 6. Azzola teaches a method for guiding installation of an accessory device (1) in a low voltage switching device (2) according to one or more of the previous claims, characterized in that said step of selecting one of said possible accessory devices (1) and identifying one or more possible mounting locations (30) of the selected accessory device (1) in the low voltage switching device (2) further comprises the step of selecting a desired mounting location (33) for the selected accessory device (Para 0073 mounting devices and locations) .
Claim 7. Azzola teaches a method for guiding installation of an accessory device (1) in a low voltage switching device (2) according to one or more of claims 1-5, characterized in that said step of selecting one of said possible accessory device mounting locations and identifying one or more accessory devices installable in the selected mounting location further comprises the step of selecting a desired accessory device for the selected mounting location (Para 0061 accessory devices).
Claim 9. Azzola is silent on a method for guiding installation of an accessory device (1) in a low voltage switching device (2) according to one or more of the previous claims, not characterized in that it further comprises the step of displaying a plurality of combinations between accessory devices and corresponding mounting locations.
Ramachandran, however, teaches the image acquisition device that could be characterized in that it further comprises the step of displaying a plurality of combinations between accessory devices and corresponding mounting locations. (Fig.8 elements 104 visual content acquisition via acquiring images for combinations between accessory devices and corresponding mounting locations as in Para 0035). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to incorporate image acquisition device of displaying a plurality of combinations between accessory devices and corresponding mounting locations., as taught by Ramachandran, into guiding installation of an accessory mounting in Azzola, so imaging information could be made beneficial step of displaying before installation.  
Claim 11. Azzola teaches a method for guiding installation of an accessory device  in a low voltage switching device  according to one or more of the previous claims, characterized in that said guided mounting means are a smart device including a camera, a display , and processing means running an application that guides a user during installation of an accessory device in a low voltage switching device  (Para 0105 for example of smart phone  options).

Objections/Remarks
Claims 4,5,8 and 10, 13-20  have elements overcoming rejections under prior art on record. However the requirement that characterizes guiding of installation further comprising steps of selecting a method of displaying in augment reality configuration concerning an image acquiring and  mounting procedure of a selected accessory device  in a selected mounting location of a low voltage switching device need to commensurate with specification. For example step of displaying in an augmented reality view one or more points of interest of said low voltage switching device  comprises superimposing 2D or 3D views of said possible accessory device mounting locations to the image of said low voltage switching device need further claim language clarification..
The dependent claims are objected since the base claim rejected. The combination when includes a narrowed down limitation supported by specification,  may overcome rejection for allowable subject matter.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SADARUZ ZAMAN whose telephone number is (571)270-3137. The examiner can normally be reached M-F 9am to 5pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on (571) 272-7147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.Z/Examiner, Art Unit 3715                                                                                                                                                                                                        August 27, 2022

/XUAN M THAI/Supervisory Patent Examiner, Art Unit 3715